|[pic]                                                                             |
|                                                                                  |
|Court of Appeals                                                                  |
|Second District of Texas                                                          |
|CHIEF JUSTICE         |                                     |CLERK                 |
|TERRIE LIVINGSTON     |TIM CURRY CRIMINAL JUSTICE CENTER    |                      |
|                      |401 W. BELKNAP, SUITE 9000           |DEBRA SPISAK          |
|JUSTICES              |FORT WORTH, TEXAS 76196-0211         |                      |
|LEE ANN DAUPHINOT     |                                     |CHIEF STAFF ATTORNEY  |
|ANNE GARDNER          |TEL: (817) 884-1900                  |LISA M. WEST          |
|SUE WALKER            |                                     |                      |
|BILL MEIER            |FAX: (817) 884-1932                  |GENERAL COUNSEL       |
|LEE GABRIEL           |                                     |CLARISSA HODGES       |
|BONNIE SUDDERTH       |www.txcourts.gov/2ndcoa              |                      |

                             September 28, 2015

|Mike Berger                           |Debra A. Windsor                   |
|933 W. Weatherford St., Ste. 200      |Assistant District Attorney        |
|Fort Worth, TX 76102                  |401 W. Belknap St.                 |
|* DELIVERED VIA E-MAIL *              |Fort Worth, TX 76196-0201          |
|                                      |* DELIVERED VIA E-MAIL *           |

RE:   Court of Appeals Number:    02-15-00326-CR, 02-15-00327-CR
      Trial Court Case Number:    1364883D, 1364887D

Style:      Robert Gene Geotcha, Jr.
      v.
      The State of Texas
y
      The court has received a copy of the notice of  appeal  in  the  cases
above.  See Tex. R. App. P. 25.2(c).


      We have not received a docketing statement.  See Tex. R. App. P. 32.2.
 Therefore, the appellant is directed  to  file  a  docketing  statement  no
later than Thursday, October 8, 2015, or as soon as practicable  thereafter.
 If you cannot file a complete docketing statement at  that  time  for  good
cause, you are directed to send  a  letter  to  the  clerk  explaining  your
reasons for not timely filing the statement and when you expect to file  the
statement.


      NOTE TO APPELLANT:  At or before the time for perfecting the  appeal,
you must  request  in  writing  that  the  official  reporter  prepare  the
reporter’s record.  The request must designate the exhibits to be included.
 A request to the court reporter must also designate the  portions  of  the
proceedings to be included.  You must also file a copy of this request with
the trial court clerk.  See Tex. R. App. P. 34.6. NOTE TO PARTIES:   Except
for  the  docketing  statement,  all  filings  by  the  parties,  and   all
correspondence and rulings by the court, in this appeal will be  posted  to
this court’s website and will be accessible to the parties and  the  public
when viewing the case record via the Case Search function on  this  court’s
website.  Upon a party’s motion showing good cause,  the  court  may  order
that filings and briefs in an appeal not be posted to the court’s  website.
Motions and briefs filed with this court must redact sensitive  information
in accordance with rules 9.9 and 9.10 of the Rules of  Appellate  Procedure
and this court’s local rule 7.  Tex. R. App. P. 9.10; Loc. R. 7.  The court
may require a document to be corrected and resubmitted if, upon  screening,
the court  discovers  unredacted  sensitive  data.   A  party  who  is  not
represented by counsel is not required to include his or her  home  address
on any filing except the docketing statement.


      NOTE TO COURT REPORTER:  You must file the reporter's record in  this
court within 60 days after the date the sentence is imposed or suspended in
open court or the order appealed from is signed; OR 120 days after the date
the sentence is imposed or suspended in open court or  the  order  appealed
from is signed if a timely motion for new trial is filed and denied; OR  if
a motion for new trial is granted, 60 days after  the  order  granting  the
motion is signed; OR 15 days after the notice of appeal is filed if this is
an accelerated appeal.  See Tex. R. App. P. 31.1, 35.2.  If  you  were  not
the court reporter in this case, or  if  additional  court  reporters  took
testimony in this case, please advise the court in writing immediately.


                                       Respectfully yours,


                                       DEBRA SPISAK, CLERK
                                       [pic]
                                       By:  Karen Brown, Deputy Clerk

|cc:  |Court Reporter, 213th District Court                               |
|     |Tim Curry Criminal Justice Center                                  |
|     |401 W. Belknap St.                                                 |
|     |Fort Worth, TX 76196-0217                                          |